DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benetti et al. (US 5,727,569; hereinafter “Benetti”) in view of Imai (US 7,988,667) or Cuschieri et al. (US 5,480,410; hereinafter “Cuschieri”).
                               
    PNG
    media_image1.png
    558
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    877
    media_image2.png
    Greyscale

                              
    PNG
    media_image3.png
    980
    734
    media_image3.png
    Greyscale

	In relation to claims 2, 9, 11 and 17, Benetti shows in figures 2, 3, and 4, a raised sidewall [see figure 2; wall (8)]; a top comprising a substantially planar inner surface [see figure 3]; a chamber at least partially defined by the inner surface of the top and an inner surface of the raised sidewall [see figure 3]; a tool conduit [see figure 4; conduit (9b)] extending through the sidewall, wherein the tool is conduit configured to allow passage of a distal end of a tissue treatment tool [see figure 4; tool (11, 19)] into the 


    PNG
    media_image4.png
    740
    854
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    362
    880
    media_image5.png
    Greyscale


	In relation to the angles of the sidewalls, Imai shows in figures 1 and 4C, a chamber [see figure 1; chamber (30)] having sidewalls (32) that are orthogonal to the inner surface of the top wall [see figure 4C; dashed lines].  Accordingly, for an artisan skilled in the art, modifying the chamber disclosed by Benetti with orthogonal sidewalls, as taught by Imai, would have been considered obvious in view of the demonstrated conventionality of this particular chamber enhancement.  Moreover, the artisan would have been motivated to make the modification because the angles of the sidewalls are designed to facilitate the angle of penetration of the tools in relation to body tissue since the angle of penetration is crucially important in order for the system to operate efficiently [see figure 4C; angle of penetration of needle (411a)].  



    PNG
    media_image6.png
    464
    575
    media_image6.png
    Greyscale


	In relation to the location of the tool conduit, Cuschieri shows in figure 1, a chamber (8) having tool conduits located in the upper, middle, and lower portion of the chamber.  Cuschieri demonstrates that the tool conduits could have been located anywhere in the top wall or sidewalls of the chamber.  Accordingly, for an artisan skilled in the art, modifying the chamber disclosed by Benetti with tool conduits located between 4 mm and 20 mm below the inner surface of the top of the chamber, as taught by Cuschieri, would have been considered obvious in view of the demonstrated conventionality of this particular chamber enhancement.  Moreover, the artisan would have been motivated to make the modification because the location of the tool conduits would have been designed to facilitate the angle of penetration of the tools in relation to body tissue since the angle of penetration is crucially 
	In relation to claims 3 and 10, Benetti shows in figure 4, a conduit (9b) that serves to provide stability for the distal end of a tissue treatment tool [see figure 4; tool (11, 19)] inserted through the conduit (9b) and allow movement of the distal end of the tissue treatment tool in a plane parallel to the planar inner surface of the top.
	In relation to claim 4, Benetti shows in figure 3, a vacuum port (3, 4) extending through the sidewall and in fluid communication with the chamber.
	In relation to claim 5, as discussed above, Benetti shows in figure 3, a vacuum port (3, 4) to apply vacuum pressure to the chamber through the vacuum port enabling suctioning of target tissue into the chamber.  This concept could have also been applied to tissue in other areas of the body [skin] in order to isolate tissue for dissection [see Imai; figure 4C].
	In relation to claims 6 and 12, Imai shows in figure 1, rails (50) and recesses (412a) [see Imai; figure 3] to enable the piercing instrument (411a) to be coupled to a guidance platform.  
	In relation to claim 7, Imai shows in figure 1, a treatment tool comprising a needle (411a) designed for injection of injectable medicines and medical solutions [see column 5, starting in line 38].  Medical solutions include anesthetics.  
	In relation to claim 8, Imai shows in figure 1, a treatment tool comprising a piercing needle (411a) designed to penetrate tissue [also see Imai; figure 10].  
	In relation to claim 13, Imai shows in figures 1 and 4C, a guidance platform comprising of guiding hole (412B), rails (50) and recesses (412a) [see Imai; figure 3], and chamber (30) that define the size and shape of the region to be treated.  
In relation to claim 14, Imai shows figure 4C, a guide pin (413) that engages a track or guiding hole (412b).  
In relation to claim 15, Imai shows in figure 1, a chamber (30) that comprises of sidewalls that mark or reference the area that will be treated by the needle.
	In relation to claim 18, as discussed above, Cuschieri shows in figure 1, a chamber (8) having tool conduits or O-rings located in the upper, middle, and lower portion of the chamber.  Cuschieri demonstrates that the tool conduits or O-rings could have been located anywhere in the top wall or sidewalls of the chamber.  
In relation to claim 19, Benetti shows in figure 2, a collar or membrane that provides a connection between a tool inserted into the chamber and the outer wall of the chamber.
In relation to claim 20, Benetti shows figure 3, a vacuum port (5).
In relation to claim 21, Imai shows in figure 1, a conduit (415) configured to allow movement of the distal end of the tissue treatment tool.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benetti et al. (US 5,727,569; hereinafter “Benetti”) in view of Imai (US 7,988,667) or Cuschieri et al. (US 5,480,410; hereinafter “Cuschieri”) and in further view of Cheng et al. (US 2009/0030339 hereinafter “Cheng”).
	Benetti does not disclose a motor configured to move the needle.  However, Cheng discloses an apparatus for the motorized placement of a needle.  Accordingly, for an artisan skilled in the art, modifying the chamber disclosed by Benetti and the guidance system of Imai with motorized placement capabilities, as taught by Cheng, would have been considered obvious in view of the demonstrated conventionality of this particular chamber enhancement.  Moreover, the artisan would have been motivated to make the modification because a motorized needle deployment system would have facilitated needle insertion through a predetermined trajectory and with a predetermined depth, in order to reach a target accurately within soft tissue [see Cheng; abstract].
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,757,145 and claims 1-21 of U.S. Patent No. 10,485,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patents disclose all the structural elements disclosed in claims 2-21 of this application.  Specifically, the cited patents disclose: (1)  a raised sidewall; (2) a top comprising a substantially planar inner surface; (3) a chamber at least partially defined by the inner surface of the top and an inner surface of the raised sidewall; (4) a tool conduit extending through the sidewall, wherein the tool conduit is positioned between 4 mm and 20 mm below the inner surface of the top; wherein the tool is conduit configured to allow passage of a distal end of a tissue treatment tool into the chamber, and wherein the tool conduit is wider at the inner surface of the raised sidewall than at an outer surface of the raised sidewall.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	Respectfully submitted,
	
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783